PER CURIAM.
This action was brought by the owner of certain land to recover damages claimed to have been caused by the removal by the officers of the town of Becker of a certain dam which had been constructed by the plaintiff for the purpose of holding back the waters which had been accustomed to flow from the adjoining land. This water flowed through a culvert, which passed under a highway, and the construction of the dam caused the water to back upon the highway. The defendants, acting as township officers, and claiming that the obstruction was illegal, entered upon the plaintiff’s land and removed the dam. The case was tried by the court without a jury, and findings of fact and conclusions of law were made in favor of the defendants. From a judgment entered thereon the plaintiff appealed.
Of the fourteen assignments of error, twelve are directed to the question of the sufficiency of the evidence to support the findings of fact, the thirteenth assignment is directed to an alleged error in the exclusion of evidence, and the fourteenth assignment raises the question of the correctness of the conclusions of law. The rejection of the evidence referred to in the thirteenth assignment, even if erroneous, is not of sufficient consequence to justify a reversal. It is not seriously contended that the conclusions of law are not *547proper, if the findings of fact are supported by the evidence. The appeal thus turns entirely upon the sufficiency of the evidence to support the findings.
The amount .of business which this court is required to dispose of renders it impracticable, except in rare instances, even if desirable, to write extended opinions in eases which involve the consideration of facts alone. We have carefully read all of the evidence in this case, and given proper consideration to the contentions and arguments of counsel, and are satisfied that the evidence supports the findings. The conclusions of law were properly drawn from the findings of fact. The judgment is therefore affirmed.